McCLELLAN, J.
Ejectment by appellee against appellant. The defense was adverse possession. The asserted individual possession of the defendant was for a period short by less than 30 days of 10 years before the action was instituted. She would piece out the period to 10 years or more, to effect the bar, by recourse to the possession of the Walker Land Company.
There is, in the bill, evidence tending to show- that the Walker Land Company (omitting consideration at this time of the relation, as to possession, William A. Walker, Sr., bore to the angular area in controversy before the Walker Land Company was organized) was in the adverse possession of the territory in dispute for a period sufficient, when tacked to that some of the ’evi*103dence tended to- show defendant had been in adverse possession of this land, to effect, if credited by the jury, the bar of the plaintiff’s right to recover.
On May 22,1898, the Walker Land Company, through its president, filed in the probate office of Jefferson county a map or plat of its “Wade tract,” conformable to the statutes then in force (Code, § 3899 et seq.), whereon the area in dispute was shown as a part of the property of the Walker Land Company. If there might, otherwise be doubt whether this platting tended to show a claim of ownership by that company of the territory in controversy, there cannot be when reference is had to the statute (Code, § 3900), wherein it is provided that a plat or map made in accordance with this statutory system “may be used in evidence as to the same extent and with like effect as in the case of deeds.” It is well settled with us that a conveyance of land by the adverse occupant is evidence of claim of ownership. — Barron v. Barron, 122 Ala. 194, 25 South. 55; Stiff v. Malone, 126 Ala. 381, 28 South. 402, 85 Am. St. Rep. 38; Abbett v. Page, 92 Ala. 571, 9 South. 332. In consequence, the court erred in giving to the jury the affirmative charge for the plaintiff.
The opinion is also entertained that the defendant should have been permitted to offer evidence, if such she had, tending to show that the area in dispute was a part of the “Wade tract.”
The judgment is reversed, and the cause, is remanded.
Reversed and remanded.
Simpson, Mayfield and S'omerville, JJ., concur.